Exhibit 99.1 Precision Drilling Corporation Second Quarter Report for the six months ended June 30, 2014 and 2013 MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis for the three and six month periods ended June 30, 2014 of Precision Drilling Corporation (“Precision” or the “Corporation”) prepared as at July 23, 2014 focuses on the unaudited Interim Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should not be considered all inclusive as it does not include all changes regarding general economic, political, governmental and environmental events. This discussion should be read in conjunction with the Corporation’s 2013 Annual Report, Annual Information Form, unaudited June 30, 2014 Interim Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page 14 of this report. SELECT FINANCIAL AND OPERATING INFORMATION Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. Financial Highlights Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars, except per share amounts) % Change % Change Revenue Adjusted EBITDA Adjusted EBITDA% of revenue % Net earnings (loss) ) n/m Cash provided by operations Funds provided by operations Capital spending: Expansion Upgrade ) ) Maintenance and infrastructure Proceeds on sale ) Net capital spending Earnings (loss) per share: Basic ) n/m ) Diluted ) n/m ) Dividends paid per share n/m – calculation not meaningful 1 Operating Highlights Three months ended June 30, Six months ended June 30, % Change % Change Contract drilling rig fleet Drilling rig utilization days: Canada U.S. International Service rig fleet Service rig operating hours ) ) Financial Position (Stated in thousands of Canadian dollars, except ratios) June30, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Net loss this quarter was $7 million, or $0.02 per diluted share, compared to net earnings of $0.5 million, or $0.00 per diluted share, in the second quarter of 2013.Effective January 1, 2014 we began calculating depreciation on our drilling rigs and service rigs on a straight-line basis which reduced net earnings for the quarter by approximately $14 million or $0.05 per diluted share compared with what net earnings would have been using the previous depreciation method. Revenue this quarter was $475 million, or 25% higher than the second quarter of 2013.The increase, of $96 million, was primarily due to a year-over-year increase in activity and rates from our contract drilling operations.Revenue from our Contract Drilling Services and Completion and Production Services segments both increased over the comparative prior year period by 26% and 20%, respectively. Earnings before income taxes, finance charges, foreign exchange, and depreciation and amortization (adjusted EBITDA see “Additional GAAP Measures”) this quarter were $130 million or 47% higher than the second quarter of 2013.The increase in adjusted EBITDA was mainly the result of a year-over-year increase in activity and rates from our contract drilling operations partially offset by increases in share based compensation. Adjusted EBITDA margin was 27% this quarter, compared to 23% in the second quarter of 2013. The increase in adjusted EBITDA margin was mainly due to higher dayrates and increased activity in our U.S. and international Contract Drilling operations and increased activity in our Canadian Drilling operation partially offset by increases in share based compensation accruals, which were $14 million this quarter. Our activity for the quarter, as measured by drilling rig utilization days, increased 33% in Canada, 16% in the U.S. and 18% internationally, compared to the second quarter of 2013. For the six months ended June 30, 2014, Precision reported net earnings of $94 million or $0.32 per diluted share compared to $94 million or $0.33 per diluted share for the same period of 2013.Effective January 1, 2014 we began calculating depreciation on our drilling rigs and service rigs on a straight-line basis which reduced net earnings for the period by approximately $17 million or $0.06 per diluted share compared with what net earnings would have been using the previous depreciation method. 2 Revenue for the first half of 2014 was $1,147 million compared to $975 million for the corresponding period of 2013.Adjusted EBITDA totaled $367 million for the first half of 2014 compared to $303 million in the first half of 2013.The increase in revenue and EBITDA was mainly the result of higher activity levels and dayrates across our Contract Drilling Services segment partially offset by lower activity in our Completion and Production businesses and increased stock based compensation expense.Activity for Precision, as measured by drilling utilization days, increased 10% in Canada, 16% in the United States and 27% internationally for the first six months of the year compared with the same period in 2013. During the quarter we issued US$400 million of 5.25% Senior Notes due in 2024 (the “Notes”) in a private offering.The Notes are guaranteed on a senior unsecured basis by current and future U.S. and Canadian subsidiaries that also guarantee our revolving credit facility and certain other indebtedness.We expect to use the net proceeds from this placement for general corporate purposes, including building new drilling rigs. Our current expected capital plan for 2014 is $934 million, an increase of $101 million compared to the $833 million capital plan announced in April 2014.The capital increase is in response to strong customer demand for Precision new-build Super Series rigs.We currently have firm customer commitments on an additional 13 new-build drilling rigs consisting of two additional deliveries in 2014 and 11 additional deliveries in 2015.Additionally, we are expanding our long-lead program to shorten construction times for new-build rigs and will provide capacity of three rig deliveries per month starting this October and as many as four rigs per month to start 2015 if U.S., Canadian and international customer demand continues at the current pace.The number of new-build deliveries scheduled for Precision in 2014 totals 18 rigs (eight in the U.S., seven in Canada and three internationally).For 2015 deliveries, we have announced contracts or firm commitments for 16 new-build drilling rigs (15 for the U.S. and one for Kuwait). On July 24, 2014 the Board of Directors declared a dividend of $0.06 per common share payable on August 20, 2014 to shareholders of record on August 8, 2014. Our portfolio of term customer contracts, a scalable operating cost structure and economies achieved through vertical integration of the supply chain all help us manage our adjusted EBITDA margin. Precision’s strategic priorities are as follows: 1. Execute our High Performance, High Value strategy -Invest in Precision’s physical and human capital infrastructure to advance field level professional development, provide industry leading service to customers and promote safe operations. Continue to measure and benchmark performance with a view to exceeding the high standards we set. The construction of our Nisku Centre is underway and we expect to complete construction in the fall of this year.Our Nisku Centre will support safety and training for our Canadian workforce. We recently entered into a technology and service agreement and marketing alliance with Schlumberger that enables us to market a full range of directional drilling downhole tools to our customers, significantly enhancing our technology and service offering to customers. 2. Leverage our scale in operations - Utilize established systems to promote consistent and reliable service and to improve operating efficiencies across all geographies and service lines. We have demonstrated our ability to increase activity levels while driving down daily operating cost per rig in our operations.Additionally, we have increased the utilization of our centralized U.S. repair and maintenance facilities at our Houston Tech Centre. 3. Execute on existing organic growth opportunities - Deliver new-build and upgraded rigs to customer contracts, expand international activity in existing operating regions and grow our Canadian LNG drilling leadership position. Be a recognized leader in the integrated directional drilling transformation. 3 We have announced delivery or planned delivery for 18 new-build rigs in 2014, including six ST-1500 rigs for deep basin and LNG related drilling in Canada.In addition, we have contracted two new-build rigs for the Middle East and four existing rigs to long-term contracts for integrated project management projects in Mexico and began operations with the two Kuwait new-build rigs near the end of the second quarter.In addition, we now have signed contracts or firm customer commitments for delivery of 16 new-build rigs in 2015. 4. Increase returns for our investors. We remain well positioned to increase returns for investors with our continued strong activity levels and margins, favorable contracted terms on new-build and upgraded rigs and our low cost and flexible capital structure. For the second quarter of 2014, the average natural gas prices and the West Texas Intermediate price of oil were higher than the 2013 averages. Three months ended June 30, Year endedDec 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) Natural gas Canada AECO (per MMBtu) (Cdn$) U.S. Henry Hub (per MMBtu) (US$) Summary for the three months ended June 30, 2014: ● As a result of our annual review of the estimated useful lives and method of depreciation for our property, plant and equipment, effective January 1, 2014 we are calculating depreciation on our drilling rigs and service rigs on a straight-line basis.Existing assets were assessed for their remaining useful lives and are being depreciated prospectively on a straight-line basis.New drilling rigs will be depreciated based on the expected life of individual asset components with an approximate weighted average life of 15 years and approximately 7% salvage value.New service rigs will be depreciated based on the expected life of the asset component with an approximate weighted average life of 20 years with approximately 10% salvage value.The move to straight-line reflects the demand for technologically advanced assets which are expected to depreciate over time rather than on a per unit basis.The use of straight-line depreciation will result in idle assets being more aggressively depreciated.In the second quarter of 2014 depreciation expense calculated using the straight-line method with revised asset life expectancy was $106 million. Had we continued to depreciate assets using units of production, depreciation would have been $86 million.The estimated additional depreciation expense for the year ending December 31, 2014 from this change is approximately $45 million. ● Operating earnings (see “Additional GAAP Measures”) this quarter were $24 million, or 5% of revenue, compared to $16 million and 4% of revenue in 2013.Operating earnings were positively impacted by the increase in drilling activity and dayrates in our contract drilling rig operations partially offset by an increase in depreciation from moving to the straight-line method and the depreciation on asset additions. ● General and administrative expenses this quarter were $41 million, $9 million higher than the second quarter of 2013.The increase is primarily due to higher costs associated with incentive compensation which are tied to the price of our common shares. ● Net finance charges were $26 million, an increase of $2 million compared with the second quarter of 2013 due to the issuance of US$400 million of 5.25% Senior Notes on June 3, 2014. 4 ● Average revenue per utilization day for contract drilling rigs decreased slightly in the second quarter of 2014 to $22,217 from the prior year second quarter of $22,276 in Canada and increased in the U.S. to US$24,320 from US$23,850.The decrease in revenue rates for Canada is primarily due to rig mix and competitive pricing in some rig segments during spring break-up, partially offset by additional Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter.In Canada, for the second quarter of 2014, 53% of our utilization days were achieved from drilling rigs working under term contracts compared to 50% in the 2013 comparative period.The increase in revenue rates for the U.S. is primarily due to additional Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter.In the U.S., for the second quarter of 2014, 72% of our utilization days were generated from rigs working under term contracts compared to 58% in the 2013 comparative period.Turnkey revenue for the second quarter of 2014 was US$20 million compared with US$18 million in the 2013 comparative period.Within the Completion and Production Services segment, average hourly rates for service rigs were $961 in the second quarter of 2014 compared to $842 in the second quarter of 2013.The increase in the average hourly rate is the result of rig mix with the introduction of coil tubing rigs in the U.S., which command a higher average hourly rate.Canadian well servicing rig average hourly rate increased by $58 per hour from the second quarter of 2014 compared with the 2013 comparative period. ● Average operating costs per utilization day for drilling rigs decreased in the second quarter of 2014 to $11,695 from the prior year second quarter of $13,497 in Canada while in the U.S. costs decreased to US$13,502 in 2014 from US$14,912 in 2013.The cost decrease in Canada was primarily due to lower labour burden, lower repairs and maintenance expenditures, and a larger activity base to spread fixed costs.The cost decrease in the U.S. was primarily due to labour efficiencies, reduction in labour related costs and a larger activity base to spread fixed costs.Within the Completion and Production Services segment, average hourly operating costs for service rigs increased to $679 in the second quarter of 2014 as compared to $627 in the second quarter of 2013 primarily due to costs associated with coil tubing. ● Precision realized revenue from international contract drilling of $46 million in the second quarter of 2014, a $17 million increase over the prior year period. ● Directional drilling services realized revenue of $23 million in the second quarter of 2014 compared with $27 million in the prior year period. ● Funds provided by operations in the second quarter of 2014 were $98 million, an increase of $64 million from the prior year comparative quarter of $34 million.The increase was primarily the result of improved operations and a decrease in income tax installments paid. ● Capital expenditures for the purchase of property, plant and equipment were $175 million in the second quarter, an increase of $39 million over the same period in 2013.Capital spending for the second quarter of 2014 included $118 million for expansion capital, $26 million for upgrade capital and $32 million for the maintenance of existing assets and infrastructure spending. Summary for the six months ended June 30, 2014: ● Revenue for the first half of 2014 was $1,147 million, an increase of 18% from the 2013 period. ● For the first half of 2014 depreciation expense calculated using the straight-line method with revised asset life expectancy was $212 million. Had we continued to depreciate assets using units of production, depreciation would have been $187 million. ● Operating earnings were $155 million, an increase of $9 million or 6% from 2013.Operating earnings were 14% of revenue in 2014 compared to 15% in 2013.Operating earnings were positively impacted by the increase in drilling activity and rates in our contract drilling rig operations partially offset by an increase in depreciation from moving to the straight-line method and the depreciation on asset additions. 5 ● General and administrative costs were $81 million, an increase of $10 million over the first half of 2013 primarily as a result of the increase in incentive compensation costs tied to the performance of Precision’s common shares in 2014. ● Net finance charges were $50 million, an increase of $3 million from the first half of 2013.During the quarter we issued US$400 million of 5.25% Senior Notes. ● The change in depreciation calculation added approximately $25 million to our depreciation expense over the prior period. ● Funds provided by operations (see “Additional GAAP Measures”) in the first half of 2014 were $329 million, an increase of $151 million from the prior year comparative period of $178 million. ● Capital expenditures for the purchase of property, plant and equipment were $281 million in the first half of 2014, an increase of $14 million over the same period in 2013.Capital spending for 2014 to date included $186 million for expansion capital, $45 million for upgrade capital and $50 million for the maintenance of existing assets and infrastructure. OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue and, as of July 23, 2014, we had term contracts in place for an average of 48 rigs in Canada, 51 in the U.S. and 11 internationally for the third quarter of 2014 and an average of 52 rig contracts in Canada, 51 in the U.S. and 11 internationally for the full year. In Canada, term contracted rigs normally generate 250 utilization days per year because of the seasonal nature of well site access.In most regions in the U.S. and internationally, term contracts normally generate 365 utilization days per year. Drilling Activity In the U.S., our average active rig count in the quarter was 93 rigs, up 13 rigs over the second quarter in 2013 and in line with the first quarter of 2014.We currently have 96 rigs active in the U.S. In Canada, our average active rig count in the quarter was 53 rigs, an increase of 13 over the second quarter in 2013. We currently have 95 rigs active in Canada and expect typical seasonal volatility through the third quarter but in general we expect to benefit from the fleet enhancements over the past several years and the delivery of five contracted new-build rigs and several contracted upgrade rigs in the second half of this year. Internationally, our average active rig count in the quarter was 11 rigs, up two rigs over the second quarter in 2013 and in line with the first quarter of 2014. During the quarter two new-build rigs went to work in Kuwait and both were operating at the end of the quarter.We currently have 11 rigs active internationally and expect delivery of two new-build rigs for the Middle East, one to begin operations in the Kingdom of Saudi Arabia in late 2014 and the other to begin operations in Kuwait in mid-2015.In Mexico, the four recently signed rigs for integrated project management contracts have all begun working while two rigs are currently idle.Two rigs are currently moving from Mexico back to the U.S. to work under contract. Industry Conditions To date in 2014, drilling activity has increased relative to this time last year for both Canada and the U.S.According to industry sources, as of July 18, 2014, the U.S. active land drilling rig count was up approximately 6% from the same point last year and the Canadian active land drilling rig count was up approximately 18%.The increase in the North American rig count has been driven by demand for Tier 1 assets, which continues to be strong, benefiting drilling contractors, like Precision, with a high percentage of Tier 1 assets. 6 Canada has been experiencing an increase in natural gas and gas liquids drilling activity related to deep basin drilling in northwestern Alberta and northeastern British Columbia while the trend towards oil-directed drilling in the U.S. continues. To date in 2014, approximately 60% of the Canadian industry’s active rigs and 82% of the U.S. industry’s active rigs were drilling for oil targets, compared to 71% for Canada and 78% for the U.S. at the same time last year. Capital Spending Capital spending in 2014 is expected to be $934 million: ● The 2014 capital expenditure plan includes $561 million for expansion capital, $199 million for sustaining and infrastructure expenditures, and $174 million to upgrade existing rigs. We expect that the $934 million will be split $894 million in the Contract Drilling segment and $40 million in the Completion and Production Services segment. ● Precision’s expansion capital plan for 2014 includes 18 new-build drilling rigs delivered in 2014 including seven for Canada, eight for the U.S., and three for the Middle East. The seven rigs for Canada include six Super Triple rigs for northern gas and gas liquids drilling and one Precision Super Single for heavy oil development drilling. The U.S. new-builds consist of eight ST-1500 rigs.Internationally in Kuwait two ST-3000 rigs began operations in the second quarter with an additional new-build contracted rig, an ST-2000 expected to be deployed to the Kingdom of Saudi Arabia late in 2014 and an ST-1500 expected to be deployed in Kuwait in mid-2015. The majority of the remainder of the expansion capital is allocated to long-lead items which we anticipate using for new-build drilling rigs for delivery in 2015. Following is a new-build delivery schedule for deliveries in the first half of 2014 and expected deliveries in the second half of 2014 and full year 2015 where we have either a long-term contract or a firm customer commitment for a long-term contract. Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Rig Deliveries Canada 2 - 1 4 7 - U.S. 1 1 1 5 8 6 7 2 - 15 International - 2 - 1 3 - 1 - - 1 3 3 2 10 18 6 8 2 - 16 ● The 2014 capital plan includes approximately 20 rig upgrades and will vary depending on scope of the upgrades. ● Precision’s sustaining and infrastructure capital plan is based upon currently anticipated activity levels for 2014 and includes a technical and operational support centre in Nisku, Alberta along with regional support facilities and corporate systems. The Nisku Centre consolidates Precision’s existing operations and technical support centres and will contain a new employee training centre complete with a fully functioning training rig equipped with the latest drilling technology. The centre is expected to support Canadian operations for several decades, provide increased capacity and efficiency, and ensure that we continue to deliver services with highly skilled and well trained field personnel. This centre accounts for approximately $30 million of the 2014 capital expenditure plan. 7 SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment divisions. Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services Completion and Production Services Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services Completion and Production Services ) Corporate and other ) (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue Expenses: Operating General and administrative ) Adjusted EBITDA(1) Depreciation Operating earnings(1) Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada ) Drilling rig revenue per utilization day in the U.S.(2) (US$) (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts in 2013. 8 Three months ended June 30, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 25
